Plaintiff in error was convicted at the April, 1910, term of the district court of Stephens county on a charge of larceny of domestic animals, and his punishment fixed at one year in the state penitentiary. The appeal was filed in this court on the 7th day of July, 1910. No briefs have been filed and no appearance made for oral argument on behalf of plaintiff in error. The Attorney General has moved to affirm the judgment for want of prosecution. The motion is sustained and the judgment is affirmed. The clerk will issue the mandate forthwith. *Page 712